Ellington, Judge.
Frederick Ellis entered a guilty plea to one count of armed robbery, OCGA § 16-8-41, and was sentenced to serve ten years in prison. Ellis appealed the denial of his motion to withdraw his guilty plea, and we affirmed his conviction in Ellis v. State, 240 Ga. App. 498 (523 SE2d 914) (1999).
The Supreme Court granted certiorari and reversed our finding that Ellis’ right to effective counsel was not violated by his attorney’s joint representation of him and a co-defendant who also entered a guilty plea. Ellis v. State, 272 Ga. 763, 765 (2) (534 SE2d 414) (2000). Accordingly, our ruling is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


Andrews, P. J., and Ruffin, J., concur.